DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  It is rehearsed that in response to the restriction dated 11/8/2019, the applicant elected Group I (claims 1-8) without traverse in the response dated 1/6/2020.  Claims 5-6 are withdrawn as they are not readable on the elected invention because claims 5-6 require the sublimate to flow across the second side of the intermediate plate.  But the claimed and disclosed second side does not contact the sublimate but contacts “a fluid within the fluid chamber” (as recited in claim 4).  Rather, the elected invention has an inlet (40) to direct sublimate to the sublimate chamber (12) and the sublimate flows across the first side of the intermediate plate and not across the second side of the intermediate plate.  It is not clear at present where the applicant has support for this alternative non-elected invention that the applicant has attempted to pursue with the amended language, but no claims to non-elected subject matter will be entered. 
Examiner Comment
The applicant is thanked for aiding examination by providing line numbers.

Drawings
The drawings filed on 2/5/2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4, 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “gown” (line 6) is indefinite as there is no gown disclosed in the application.
The recitation “,;” (line 4-5) is not properly punctuation.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rannenberg (US 3170303) in view of either of Roper (US 9976815), Donovan (US 2016/0305718), Corbeil (US 2015/0197858), Fennessy (US 2017/0045313), or Slaughter (US 7810552).
	In regard to claim 1, Rannenberg teaches a sublimator (see all figures) comprising: 
a porous plate (22, 46) having a first surface (top) comprising a low pressure side (column 1, line 55-60; column 2, line 30, 35; column 3, line 70-75) and a second surface (bottom of 22, 46) comprising a high pressure side (side with “pressure source of refrigerant fluid”) that allows a sublimate (column 2, line 15-36) to move through the porous plate (22, 46) from the high pressure side to the low pressure side; 
a plurality of fins (corrugations of 14, 50; column 3, line 40; column 2, line 41) on the second surface (of 22, 46) (the identified fins are on the bottom of 22 and 46); and 
one or more closure bars (48, 51, 54, ,58) manufactured along an outer end (see edges) of the plate (22, 46).  

However, the prior art is over-running with evidence that these techniques are well known for forming heat exchanger structures, as taught by Roper. 
Roper teaches forming heat exchanger structures (column 1, line 40-42 - walls; column 2, line 55-60 - including “manifolds” “passages”; and “support features” - column 6, line 56-60) with laser sintering (column 2, line 20-25) and fused deposition (column 2, line 20) and further teaches that additive manufacturing (3D printing - column 1, line 35-40) allows heat exchangers to be directly printed in difficult dimensions (column 1, line 40-55) and with reduced production time (column 1, line 60-65).  Therefore it would have been obvious to a person of ordinary skill in the art to form the fins and the closure bars of the heat exchanger Ranneberg with the additive manufacturing methods of Roper for the purpose of providing the ability to produce more complex shapes, reduce production time, and provide heat exchangers in a host of dimensions easily.
Alternatively, Fennessy teaches forming heat exchanger structures (para. 11 - see “mounting brackets” “inlets” “outlets” “flow paths” “headers”; para. 4 - “incremental portions of the heat exchanger core and housing”) for all kinds of applications (para. 2) and forming the heat exchanger structures with laser sintering (para. 13) and fused deposition (para. 15) and further teaches that such procedures are part of additive manufacturing (para. 4) and teaches that such is useful for heat exchangers with corrugated fins (see figures).  Therefore it would have been obvious to a person of ordinary skill in the art to form the fins and the closure bars of the heat exchanger 
Alternatively, Donovan teaches forming heat exchanger structures (“corrugated core” and “header”) with laser sintering (para. 6, 4) and fused deposition (para. 8) and further teaches that additive manufacturing allows heat exchangers to be made with greater design flexibility (para. 4) and can provide corrugated fin structures (para. 25).  Therefore it would have been obvious to a person of ordinary skill in the art to form the fins and the closure bars of the heat exchanger Ranneberg with the additive manufacturing methods of Donovan for the purpose of providing the ability to produce more complex shapes, more easily with machines than by brazing and welding by hand.
Alternatively, Corbeil teaches forming heat exchanger structures (para. 6 - “fins”, para. 10 “extended surfaces”) with fused deposition (para. 39 - “coating deposition”) and further teaches that additive manufacturing allows heat exchangers to be made with less labor than brazing fins (para. 2) and in a more cost effective and easily automated manner (para. 2).  Therefore it would have been obvious to a person of ordinary skill in the art to form the fins and the closure bars of the heat exchanger Ranneberg with the additive manufacturing methods of Corbeil for the purpose of providing the ability to make the heat exchanger with less labor and more automation.
Alternatively, Slaughter teaches forming heat exchanger structures (column 1, line 51 - “heat exchanger”; column 1, line 65-67 - “core, exterior, interfacing flanges, fins, and manifolds”) with laser sintering (column 4, line 35-45) and stereolithography (column 2, line 5-10) and further teaches that these additive manufacturing allow heat 
In regard to claim 4, Rannenberg teaches an intermediate plate (20, 44) having a first side (top) and a second side (opposite side) facing opposite the first side, wherein the first side (top) is spaced apart from the high pressure side (bottom of 22, 46) of the porous plate (22, 46) and contacts the one or more closure bars (48, 51, 54, 58) to define a sublimate chamber (between 20, 22 and between 46, 44; where the sublimate is before it goes through the porous plate), and wherein the second side (opposite side) at least partially encloses a fluid chamber (between 20 and 18; between 44 and 52) configured to cool a fluid (cooled fluid) within the fluid chamber (between 20 and 18; between 44 and 52). 
In regard to claim 8, Rannenberg teaches that a height of the plurality of secondary heat transfer surfaces (14, 50) is the same as a height of the one or more closure bars (see 54, 48).



Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
	Applicant's argument (page 5) is an allegation that Rannenbergy does not teach fins or closure bars formed by additive manufacturing on a porous plate.  

Applicant's argument (page 5) is an allegation that “in all of the other cited references, only general discussion of using additive manufacturing are provided.  
In response, the allegation is unpersuasive.  The prior art is explicit that the additive manufacturing is employed to build heat exchanger structures.  There is no requirement in the law that secondary references of a rejection must teach all of the features of the primary reference in order to be properly used in a prima facie obviousness rejection, as implied by the allegation. The rejections above show that the claims are not patentable and are obvious in view of the prior art.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 30, 2021